 FLAMINGO HILTON-LAUGHLIN 287Flamingo Hilton-Laughlin and Hotel Employees and Restaurant Employees Local 86, Hotel Employ-ees International Union, AFLŒCIO.  Case 32ŒCAŒ15627 November 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN   AND BRAME On December 11, 1997, Administrative Law Judge Jay R. Pollack issued the attached decision. The Respondent, the General Counsel, and the Union each filed exceptions and a supporting brief, and the Union filed a brief in op-position to the Respondent™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions as modified and to adopt the recommended Order as modi-fied1 and set forth in full below. The complaint alleged that various rules in the Re-spondent™s employee handbook violated the Act. The judge found that the Respondent violated Section 8(a)(1) of the Act by maintaining: 1.  ﬁCode of conductﬂ and ﬁdisclosureﬂ rules that could be interpreted as limiting its employees™ right to discuss wages and working conditions. 2.  A rule prohibiting employees from wearing unauthorized pins and decals.                                                           3.  A rule prohibiting off-duty employees from engag-ing in solicitation or distribution in public areas of its facility other than gaming areas.                                                            1 In the last paragraph of sec. II,F of his decision, the judge found that two of the Respondent™s rules concerning abusive or insulting language violate the Act, but he failed to include these violations in either his conclusions of law or his recommended Order. In the last paragraph of sec. II,C of his decision, the judge dismissed an allegation that the Respondent™s rule prohibiting the wearing of hotel uniforms off the Respondent™s premises violated the Act. Nevertheless, the judge™s Conclusion of Law 3(b) inadvertently states that this rule violates the Act, and par. 1(b) of his recommended Order requires the Respondent to cease maintaining this rule. Our amended conclusions of law and our Order, below, correct these inadvertent errors. We also substitute a new notice containing language consistent with these changes. Additionally, without setting forth any supporting rationale, the judge, in his recommended Order, provided ﬁbroadﬂ cease-and-desist language requiring the Respondent to cease and desist from ﬁin any other mannerﬂ interfering with, restraining, or coercing employees in the exercise of rights guaranteed them in Sec. 7 of the Act. We find that broad cease-and-desist language is not warranted in this case. See Hickmott Foods, 242 NLRB 1357 (1979). Instead, we have provided in our Order customary narrow language requiring the Respondent to cease and desist from ﬁin any like or related mannerﬂ interfering with, restraining, or coercing employees in the exercise of rights guaranteed them in Sec. 7 of the Act. Our new notice also contains narrow cease-and-desist language. 4.  A rule prohibiting making ﬁfalse, vicious, profane, or malicious statements regarding another employee, guest, patron, or the Hotel itself.ﬂ 5.  Rules prohibiting ﬁusing loud, abusive or foul lan-guageﬂ and prohibiting ﬁdisorderly conduct in the Hotel, including fighting, horseplay, threatening, insulting, abusing, intimidating, coercing or interfering with any guests, patrons, or employees.ﬂ 6.  A rule restricting off-duty employees™ patronizing of the hotel. 7.  A rule prohibiting ﬁoff-duty misconduct that mate-rially and adversely affects job performance or tends to bring discredit to the hotel.ﬂ 8.  A rule prohibiting ﬁinsubordination, derogatory be-havior towards management personnel, refusal of job assignments, or harassment of another employee or guest.ﬂ The judge dismissed allegations that the Respondent violated Section 8(a)(1) by maintaining: 1.  A rule prohibiting employees from wearing hotel uniforms off hotel premises without management per-mission. 2.  A policy requiring prior management approval be-fore any employee posts a written notice on the hotel™s premises. 3.  A rule prohibiting nonemployees from soliciting off-duty employees in certain areas of the hotel open to the public. 4.  A rule prohibiting ﬁfailure to have or maintain in management™s sole judgment, satisfactory attitude . . . and/or relationships with other guests, employees, in-cluding supervisors.ﬂ We agree with the judge™s dismissals,2 reverse his findings that maintenance of the rules described in items 7 and 8 above violated Section 8(a)(1), and adopt his  2 Contrary to her colleagues and the judge, Member Liebman finds that the Respondent violated Sec. 8(a)(1) of the Act by maintaining a rule prohibiting employees from: Fail[ing] to have or maintain in management™s sole judgment, satis-factory attitude . . . and/or relationships with other guests, employees, including supervisors. In Lafayette Park Hotel, 326 NLRB 824, 830 (1998), Members Fox and Liebman, in dissent, found that the employer violated Sec. 8(a)(1) by maintaining a rule, similar to the rule in question here, which pro-hibited: Unlawful or improper conduct off the hotel™s premises or during non-working hours which affects the employee™s relationship with the job, fellow employees, supervisors, or the hotel™s reputation or good will in the community. Members Fox and Liebman found that this rule was overly broad and ambiguous, that it failed to define the area of permissible conduct in a manner clear to employees, and that, consequently, it had a reason-able tendency to cause employees to refrain from engaging in protected activities, rather than risk being disciplined for violating the rule.  Id. at 830.  Likewise in the instant case, and for the same reasons, Member Liebman finds that the Respondent™s maintenance of the rule in ques-tion here violates Sec. 8(a)(1). 330 NLRB No. 34  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 288other findings of violations,
3 with certain qualifications 
set forth below.
 4  In evaluating the rules at issue here, we 
                                                          
                                                                                             
3 In agreeing with the finding in sec. II,B of the judge™s decision that 
the Respondent™s code of conduct 
and disclosure rules violate Sec. 
8(a)(1) of the Act, Chairman Truesd
ale notes that the code of conduct 
prohibits employees from revealin
g confidential information about 
customers, hotel business, or ﬁfe
llow employees.ﬂ The prohibition on 
revealing information about fellow employees, in Chairman Trues-
dale™s view, makes these rules distinguishable from 
Lafayette Park 
Hotel, supra. In that case, the Board found lawful the employer™s stan-
dard of conduct 17, which prohibi
ted employees from ﬁ[d]ivulging 
Hotel-private informationﬂ but 
contained no provision concerning 
disclosure of information about fellow employees.  
In 
Lafayette Park Hotel, supra at 830, Members Fox and Liebman, 
in dissent, found that the employer vi
olated Sec. 8(a)(1) by maintaining 
the rule (standard of conduct 17), referred to above by the Chairman, 
prohibiting employees from ﬁ[d]ivulging Hotel-private information to 

employees or other individuals or 
entities that are not authorized to 
receive that information.ﬂ Member Liebman agrees with the Chairman 

that the prohibition against reveali
ng information about employees in 
the rule in question here makes the rule
 unlawful.  In finding this rule to 
be unlawful, she also relies on the 
rationale she applied in finding the 
similar rule unlawful in her joint dissent in 
Lafayette Park Hotel
.  See also Super K-Mart
, 330 NLRB 263 (1999) (dissenting opinion). 
Member Brame, contrary to his 
colleagues, would not adopt the 
judge™s finding that the Respondent™s
 code of conduct and disclosure 
rules violate the Act. In Member Brame™s view, these rules are not 
meaningfully distinguishable from 
the rule prohibiting disclosure of 
ﬁHotel-private informa
tionﬂ found lawful in 
Lafayette Park Hotel.
 Like 
that rule, Member Brame would find
 that employees here would not 
reasonably read the Respondent™s code
 of conduct and disclosure rules 
as prohibiting discussion of term
s and conditions of employment. 
Rather, in Member Brame™s view, employees would reasonably under-
stand the rules as designed to protect
 the Respondent™s interest in main-
taining the confidentiality 
of proprietary and othe
r information that is 
properly kept private. 
Additionally, unlike his colleagues,
 Member Brame would not adopt 
the finding, in sec. II,F of the judge™s decision, that Sec. 8(a)(1) was 
violated by the Respondent™s ru
le prohibiting employees from 
ﬁ[m]aking false, vicious, profane, 
or malicious statements regarding 
another employee, guest, patron, or the Hotel itself.ﬂ In 
Lafayette Park 
Hotel, supra, the Board addressed the employer™s standard of conduct 
18, which contained virtually identical language. As in 
Lafayette Park Hotel, supra at 828 fn. 15,
 Member Brame would find that the Respon-
dent™s mere maintenance of this rule does not reasonably tend to chill 
employees™ Sec. 7 activity, becau
se ﬁemployees would reasonably 
recognize that the rule  .  .  .  is di
rected at a legitimate employer inter-
est and not Sec. 7 activity.ﬂ 
Further, unlike his colleagues, Member Brame would not adopt the 
finding, in sec. II,F of the judge™s decision, that Sec. 8(a)(1) was vio-

lated by the Respondent™s rules that
 prohibited ﬁ[u]sing loud, abusive 
or foul languageﬂ and prohibited ﬁ[
d]isorderly conduct in the Hotel, 
including fighting, horseplay, threatening, insulting, abusing, intimidat-

ing, coercing or interfering with any guests, patrons, or employees.ﬂ 
Member Brame would likewise find 
that employees reasonably would 
recognize that these rules are directed
 at legitimate employer interests 
and not Sec. 7 activity. 
Finally, while joining his colleagues 
in the remaining violations that 
they find, Member Brame notes that these violations are highly theo-
retical in nature. Indeed, it is conceded
 that the rules at issue in this case 
were not initiated in response to any union or protected, concerted 
activity, and there is no evidence that
 the Respondent disciplined any 
employee under the rules for engaging 
in union or protected, concerted 
activity. As the Fourth Circuit warned in a slightly different context, 
ﬁ[s]omewhere, in the vast human experience, there must be an incon-
venience so minimally damaging, so utterly trivial, so profoundly petty, 
that it should not give rise to a [Sec. 8(a)(1) violation]. If so this is it.ﬂ 

Eastern Omni Constructors v. NLRB
, 170 F.3d 418, 426 (1998), quot-
apply, where relevant, the Board™s decision in 
Lafayette 
Park Hotel, supra, which issued subsequent to the 
judge™s decision in this case. 
1. The judge found, in section II,E of his decision, that 
the Respondent™s no-solicitation policy was unlawful in 
that it prohibited off-duty 
employees from soliciting 
other off-duty employees in all public areas of the hotel. 
He found that, subject only to certain narrow exceptions, 
employers may not prohibit off-duty employee solicita-
tion or distribution if the employees are permissibly pre-
sent while off-duty.  In his analysis, however, the judge 
did not specify the particular language in the Respon-
dent™s no-solicitation policy to which this finding per-
tained. In adopting the judge™s finding of a violation, we 
specify that the language found unlawful is the provision 
stating: ﬁNo employee may solicit other employees at 
any time in gaming, meeting, convention, exhibit, or rec-
reational areas open to guest and/or the public.ﬂ We 
agree that this provision is overbroad to the extent that it 
bars off-duty employees from soliciting other off-duty 
employees in public areas of
 the Respondent™s facility 
other than gaming areas. See 
Barney™s Club
, 227 NLRB 
414, 417 (1976). 
2. The judge, in section II,G of his decision, found that 
the Respondent violated Section 8(a)(1) of the Act by 
maintaining in its employee handbook a rule prohibiting 

ﬁoff-duty misconduct that materially and adversely af-
fects job performance or tends to bring discredit to the 
Hotel.ﬂ The judge found that the rule failed to define 
areas of permissible and impermissible conduct and that, 
therefore, employees might r
easonably refrain from Sec-tion 7 activity in order to comply with the rule. We dis-

agree. 
In 
Lafayette Park Hotel
, supra at 824, the Board re-
cently found a similar rule not to violate the Act. In that 

case, the employer™s standard of conduct 31 prohibited 
the following: 
Unlawful or improper conduct off the hotel™s premises 
or during non-working hours which affects the em-
ployee™s relationship with the job, fellow employees, 
 ing Beraho v. S .C. State College
, 394 S.E.2d 28, 29 (1990) (Sanders, 
C. J., concurring). In Member Bram
e™s view, prosecution of trivial 
violations such as these is not a wise use of the Board™s resources.  
4 In the first paragraph of sec. II,F of his decision, the judge set forth 
two rules that he stated were at i
ssue. The first rule
, according to the 
judge, prohibited ﬁ[i]nsubordination,
 derogatory behavior towards 
management personnel, refusal of j
ob assignments, or harassment of 
another employee or guest.ﬂ  This rule, however, does not, in fact, 
appear in the Respondent™s employ
ee handbook (Jt. Exh. 1), which was 
made part of the record. Accordingl
y, we reverse the judge™s finding 
that the Respondent violated the Act by maintaining such a rule.  
We adopt the judge™s finding that maintenance of the second rule, 
which prohibited ﬁ[m]aking false, vicious, profane, or malicious state-

ments regarding another employee, gue
st, patron, or the Hotel itselfﬂ 
violates Sec. 8(a)(1). See 
Lafayette Park Hotel
, supra (standard of 
conduct 18). As indicated above, Member Brame does not join in 

adopting this violation. 
 FLAMINGO HILTON-LAUGHLIN 289supervisors, or the hotel™s 
reputation or good will in the 
community. 
 The Respondent™s rule at issue here is nearly identical 
to standard of conduct 31 in 
Lafayette Park Hotel
. The 
Respondent™s rule concerns ﬁoff-duty misconduct,ﬂ while 
standard of conduct 31 concerned ﬁ[u]nlawful or im-
proper conduct off the hotel™s premises or during non-
working hours.ﬂ
5  The Respondent™s rule is further lim-
ited to two types of misconduct. One, misconduct that 
ﬁmaterially and adversely affects job performance,ﬂ is 
quite similar to standard of conduct 31™s limitation to 
improper conduct ﬁwhich af
fects the employee™s rela-
tionship with the job, fellow employees, [or] supervi-
sors.ﬂ The second type of misconduct addressed by the 
Respondent™s rule, misconduct that ﬁtends to bring dis-
credit to the Hotel,ﬂ is quite similar to the second prong 
of standard of conduct 31, which addressed improper 
conduct ﬁwhich affects . . . 
. the hotel™s reputation or 
good will in the community.ﬂ 
In finding standard of conduct 31 not to violate the 
Act, the Board majority in 
Lafayette Park Hotel
 stated:  [W]e do not believe that this rule can reasonably be 
read as encompassing Section 7 activity. In our view, 
employees would not reasonably fear that the Respon-

dent would use this rule to punish them for engaging in 
protected activity that the Respondent may deem to be 
ﬁimproper.ﬂ To ascribe such a meaning to these words 
is, quite simply, far-fetched. Employees reasonably 
would believe that this rule 
was intended to reach seri-
ous misconduct, not conduct protected by the Act.
6  Examination of the language of the Respondent™s rule leads 
us to find, as the Board did in 
Lafayette Park Hotel,
 that the 
Respondent™s rule cannot reasonably be read as encompass-

ing Section 7 activity and that employees would not rea-
sonably fear that the Respondent would use this rule to pun-
ish them for engaging in protected activity. Accordingly, 
contrary to the judge™s recommendation, we dismiss the 

complaint allegation that the Respondent™s maintenance of 
its rule concerning off-duty misconduct violates Section 
8(a)(1).
7 3. The judge, in section II,H of his decision, found that 
the Respondent™s rule proscribing ﬁpatronizing the public 
                                                          
                                                           
5 Standard of conduct 31 is, in fact, broader than the Respondent™s 
rule, in that standard of conduct 
31 concerned not only off-duty mis-
conduct (conduct ﬁduring non-working 
hoursﬂ) but also conduct ﬁoff 
the hotel™s premises,ﬂ which appa
rently could be conduct occurring 
while either on duty or off duty. 
6 Id. at 827. 
7 Contrary to her colleagues, Memb
er Liebman finds that the judge 
correctly found that the Respondent vi
olated Sec. 8(a)(1) by maintain-
ing the ﬁoff-duty misconductﬂ rule in question.  She agrees with her 
colleagues that the Respondent™s rule is
 largely identical to standard of 
conduct 31 in 
Lafayette Park Hotel
, and in finding a violation here she 
relies on the reasons for finding standard of conduct 31 unlawful set 
forth in her joint dissenting opinion in that case. 
dining rooms, bars, cocktail lounges, guest rooms, shops, 
or other guest facilities without prior permission of the 
employees™ department managerﬂ violated Section 

8(a)(1) under the Board™s decision in 
Tri-County Medical 
Center
, 222 NLRB 1089 (1976). The Respondent does 
not, however, have a rule containing the particular re-
strictions recited by the judge.
8  Rather, the portion of the 
Respondent™s ﬁEmployee Patron
ageﬂ rule that the com-
plaint alleged as unlawful and that the parties litigated is 

a provision stating, ﬁEmployees are not permitted to pa-
tronize the property during 
the eight hours immediately 
before a scheduled shift.ﬂ The General Counsel contends 
that this provision runs afoul of the principle set forth in 
Tri-County Medical Center
.  There, the Board held that, 
ﬁexcept where justified by busin
ess reasons, a rule which 
denies off-duty employees entry to parking lots, gates, 
and other outside nonworking areas will be found inva-
lid.ﬂ 222 NLRB at 1089. The 
Board further stated that a 
no-access rule concerning off-
duty employees is valid 
only if it: 
 (1) limits access solely with respect to the interior of 
the plant and other working areas; (2) is clearly dis-
seminated to all employees; and (3) applies to off-duty 
employees seeking access to the plant for any purpose 
and not just to those employees engaging in union ac-
tivity.
9   The Respondent contends that its rule prohibiting employ-

ees from patronizing the property during the 8 hours imme-
diately before a scheduled shift meets these criteria and is 
therefore lawful. In particular, the Respondent contends that 
the rule limits access only to th
e interior of its facilities, 
because the Respondent™s hotel offers no restaurants or 
gaming operations which one might ﬁpatronizeﬂ on the out-
side portions of its property.  
We find that the Respondent™s rule prohibiting em-
ployees from ﬁpatroniz[ing] 
the propertyﬂ during the 8 
hours immediately before a scheduled shift is unlawful 
under 
Tri-County Medical Center.
 The rule on its face is 
not limited to the interior of the Respondent™s facilities 
but, rather, by its terms, re
stricts employee access to the 
Respondent™s entire ﬁpropert
y.ﬂ While the Respondent 
contends that it has no outside restaurants or other exte-

rior facilities that customers could ﬁpatronize,ﬂ this as-
serted fact is not established by the record. Moreover, 
implicit in the Respondent™s argument is the assumption 
that the term ﬁpatronizeﬂ can mean only ﬁbe a customer 
of.ﬂ  Another common definition of the term ﬁpatronize,ﬂ 
however, is ﬁuse.ﬂ
10  Thus, the Respondent™s rule that 
 8 This case was tried in tandem with a similar case in which the Fla-
mingo Hilton-Reno was the Responde
nt (Case 32ŒCAŒ15626). It ap-
pears that the judge inadvertently quoted the rule on employee patron-
age that appeared in the 
Flamingo Hilton-Reno case. 9 222 NLRB at 1089. 
10 Webster™s Third New Internati
onal Dictionary Unabridged 1656 
(1981).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 290ﬁ[e]mployees are not permitte
d to patronize the property 
during the eight hours immediately before a scheduled 
shiftﬂ can as readily apply to outside portions of the Re-

spondent™s property as to interior portions and to use by 
noncustomers. Moreover, the Respondent has not estab-
lished a business reason for this rule. Accordingly, we 
find that the Respondent™s maintenance of its rule that 
ﬁ[e]mployees are not permitte
d to patronize the property 
during the eight hours immediately before a scheduled 
shiftﬂ violates Section 8(a)(1) of the Act. 
AMENDED 
CONCLUSIONS OF 
LAW 1. Substitute the following for Conclusion of Law 3(b) 
of the judge™s decision. 
ﬁ(b) Prohibit abusive or 
insulting language without 
making clear that such rules are not intended to bar law-
ful union organizing propaganda.ﬂ 
2. Substitute the following for Conclusion of Law 3(e). 
ﬁ(e) Prohibit ‚false, vicious,
 or profane™ statements 
without clearly indicating to employees the boundaries of 
permissible and impermissible conduct.ﬂ 
3. Delete Conclusion of Law 3(f). 
4. Revise Conclusion of Law 3(g) to read as follows 
and redesignate it as Conclusion of Law 3(f). 
ﬁ(f) Prohibit employees from patronizing the Respon-
dent™s property during the 8 hours before a scheduled 

shift.ﬂ 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Flamingo Hilton-Laughlin, Laughlin, Ne-
vada, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Maintaining rules limiting its employees™ right to 
discuss wages and working conditions. 
(b) Maintaining rules prohibiting abusive or insulting 
language without making clear that such rules are not 

intended to bar lawful union organizing propaganda. 
(c) Maintaining rules prohibiting the wearing of union 
insignia. 
(d) Maintaining rules prohibiting off-duty employees 
from engaging in solicitation or distribution in public 
areas of its facility other than gaming areas. 
(e) Maintaining rules prohibiting ﬁfalse, vicious, or 
profaneﬂ statements without 
clearly indicating to em-

ployees the boundaries of permissible and impermissible 

conduct. (f) Maintaining rules prohibiting employees from pa-
tronizing the Respondent™s property during the 8 hours 
before a scheduled shift. 
(g) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the purposes of the Act. 
(a) Rescind the rules indicated in 1(a) through (g) 
above, remove them from its employee handbook, and 
advise the employees in wr
iting that the rules are no 
longer being maintained. 
(b) Within 14 days after service by the Region, post at 
its Laughlin, Nevada facility copies, in English and 
Spanish, of the attached notice marked ﬁAppendix.ﬂ
11 Copies of the notice, on forms provided by the Regional 
Director for Region 32, after being signed by the Re-
spondent™s authorized represen
tative, shall be posted by 
the Respondent and maintained for 60 consecutive days 
in conspicuous places includi
ng all places where notices 
to employees are customarily posted. Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these 
proceedings, the Respondent has gone out of business or 

closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since February 19, 1996. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
  APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT maintain rules limiting our employees™ 
right to discuss wages and working conditions. 
WE WILL NOT maintain rules prohibiting abusive or in-
sulting language without making clear that such rules are 

not intended to bar lawful union organizing propaganda. 
WE WILL NOT maintain rules prohibiting the wearing of 
union insignia. 
WE WILL NOT maintain rules prohibiting off-duty em-
ployees from engaging in solicitation or distribution in 
public areas of our facility other than gaming areas. 
                                                          
 11 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 FLAMINGO HILTON-LAUGHLIN 291WE WILL NOT maintain rules prohibiting ﬁfalse, vicious, 
or profaneﬂ statements with
out clearly indicating to you 
the boundaries of permissible and impermissible con-
duct. 
WE WILL NOT maintain rules prohibiting you from pa-
tronizing our property during the 8 hours before a sched-
uled shift. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed by Section 7 of the Act. 
WE WILL rescind the rules indicated above, remove 
them from our employee handbook, and advise the em-
ployees in writing that the rules are no longer being 
maintained. 
 FLAMINGO HILTON
-LAUGHLIN
  Gary M. Connaughton, Esq
., for the General Counsel
. Joseph E. Herman, Esq
. (Morgan, Lewis & Bockius
), of Los Angeles, California, for the  Respondent. 
Michael T. Anderson, Esq.
 (Davis, Cowell & Bowe)
, of San 
Francisco, California, for the Union. 
DECISION STATEMENT OF THE 
CASE JAY 
R. POLLACK
, Administrative Law Judge. I heard this case 
in trial at Sparks, Nevada, on December 17, 1996.  On August 
19, 1996, Hotel Employees and Restaurant Employees Local 86, 
Hotel Employees International 
Union, AFLŒCIO (the Union) 
filed the charge alleging that Flamingo Hilton-Laughlin (Re-
spondent or the Hotel) committed 
certain violations of Section 
8(a)(1) of the National Labor Relations Act (the Act), as 
amended.  On October 24, 1996, the Regional Director for Re-
gion 32 of the National Labor Relations Board issued  a com-
plaint and notice of hearing against Respondent.  Respondent 
filed a timely answer to the co
mplaint, denying all wrongdoing.  
On January 9, 1997, the General Counsel amended the complaint 

to conform the complaint to the proof.  Respondent did not op-
pose the amendment. 
All parties have been afforded full opportunity to appear, to in-
troduce relevant evidence, to 
examine and cross-examine wit-
nesses, and to file briefs.  Upon the entire record, and having 

considered the posthearing briefs of the parties, I make the fol-
lowing FINDINGS OF FACT AND 
CONCLUSIONS
 I. JURISDICTION
 Respondent is a Nevada corporation with offices and a princi-
pal place of business located in Laughlin, Nevada, where it is 
engaged in the operation of a hotel-restaurant-casino complex.  
During the 12 months prior to is
suance of the complaint, Re-
spondent derived gross revenues in excess of $500,000.  During 
the 12 months prior to the complaint, Respondent purchased and 
received goods and products valued in excess of $5000 directly 
from sellers or suppliers located outside the State of Nevada.  
Accordingly, Respondent admits and I find that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
Respondent admits and I find that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  Issues 
The complaint alleges that Respondent has violated Section 
8(a)(1) of the Act by maintaining rules that prohibit employees 
from engaging in certain behavior, including: (1) discussing con-
fidential information regarding customers, fellow employees, or 
hotel business; (2) wearing sunglasses or hats that are not part of 
the uniform, or unauthor
ized pins or decals; (3) posting of notices 
on hotel property without manage
ment permission; (4) engaging 
in solicitation in the gaming, m
eeting, convention, exhibit or 
recreational areas open to guests and/or the public, or distributing 
literature in work areas during worktime: (5) engaging in ﬁde-
rogatory behavior toward mana
gement personnelﬂ or insubordi-
nation; (6) failing to maintain a satisfactory attitude, satisfactory 
job performance or relationship 
with guests, employees and su-
pervisors; using ﬁabusiveﬂ or ﬁprofaneﬂ language; (7) making 

ﬁfalse, vicious, profane or malicious statementsﬂ regarding an-
other employee, guest patron or the Hotel; (8) engaging in disor-
derly conduct in the Hotel, including fighting, horseplay, threat-
ening, insulting or abusing guests, patrons or employees and; (9) 
engaging in off-duty misconduct th
at materially and adversely 
affects job performance or would bring discredit to the Hotel.  
The complaint also alleges that Respondent violated the Act by 
maintaining an invalid no solic
itation/no distribution policy. 
The parties stipulated that the rules at issue herein have been 
included in Respondent™s employee handbook.  In addition to 
stipulating to the rules at issue, the parties stipulated that the rules 
in question were not initiated in
 response to any union and/or 
protected concerted activity.  Further, there is no evidence that 
Respondent has disciplined any employees under the rules for 
engaging in any union and/or protected concerted activity.  The 
General Counsel™s theory is limit
ed to the contention that Re-
spondent has violated, and continues to violate, the Act by main-

taining the rules in question.  The General Counsel contends that 
the rules having a chilling effect on union and protected con-
certed activities. B.  Code of Conduct and Disclosure 
The rules entitled ﬁCode of Conduct and Disclosureﬂ alleged 
to be unlawful read as follows: 
Code of Conduct 
Employees will not reveal confidential information re-
garding our customers, fellow employees, or Hotel busi-
ness. 
Disclosure 
Much of the Hotel business is confidential and must 
not be discussed with any party not associated with the 
Hotel. You should use discretion at all times when talking 
about your work.  The Hotel considers all information not 
previously disclosed to outside
 parties by official Hotel 
channels to be proprietary information.  Questions or calls 

from news media should be  immediately transferred and 
responded to by the Marketing Department or the Presi-
dent of the Hotel.  At no time should you talk to the media 
about Hotel operations. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 292If you should discuss or disclose proprietary informa-
tion, you may be subject to disciplinary action, up to and 
including termination. 
 The General Counsel contends that the handbook provisions 
listed above are unlawfully vague in their description of ﬁconfi-

dentialﬂ information which may no
t be disseminated.  According 
to the General Counsel, a reasonable employee could read the 
handbook as a broad prohibition against discussing wages or 
other terms and conditions of empl
oyment.  Respondent contends 
it had substantial and legitimate 
business reasons for restricting 
discussion of confidential and proprietary information.  It con-
tends that its rules do not prohibit its employees from discussing 
terms and conditions of employment with other employees or 
with third parties.   
Generally, a rule prohibiting em
ployees from discussing their 
wages violates Section 8(a)(1) of the Act.  See, e.g., 
Waco, Inc., 273 NLRB 746, 748 (1984).  In 
Pontiac Osteopathic Hospital, 284 NLRB 442, 466 (1987), the hospital expressly forbade its 
employees from discussing ﬁhospital affairs . . . and employee 
problems.ﬂ  The Board held that such a rule could be construed 
by employees to preclude disc
ussing terms and conditions of employment, including wages, which could fall under the broad 

categories of hospital affairs and employee problems.  The Board 

further found that the respondent-hospital had not established a 
substantial and legitimate business 
justification for its policy.  
Accordingly, the Board found that the rule prohibiting discussing 

hospital affairs and employee problems violated Section 8(a)(1) 
of the Act.   In Aroostook County Regional Opthamology Center
, 317 
NLRB 218 (1995), the employer™s manual contained a provision 
which read, ﬁNo office business is a matter for discussion with 
spouses, families or friends.ﬂ  The Board held ﬁoffice businessﬂ 
could reasonably be interpreted to include employees™ terms and 
conditions of employment.  The Board noted that the provision 
followed a heading entitled ﬁconfidentiality,ﬂ not ﬁpatient confi-
dentiality.ﬂ  As a result, the Board found that the manual provi-
sion was ambiguous.  The Board then held that where ambigui-
ties appear in employee work rules promulgated by an employer, 
the ambiguity must be resolved against the promulgator.  Thus, 
the Board found that the rule violated Section 8(a)(1) of the Act. 
Applying the rationale of 
Aroostook County Opthomology
 to the instant case, the handbook provision is ambiguous and could 
be interpreted as limiting empl
oyee discussion of wages and 
other terms and conditions of employment.  Under 
Aroostook 
County Opthomology
, the ambiguity must be resolved against the 
employer.  Therefore, I am constrained to find that this provision 
of the employee handbook violates Section 8(a)(1) of the Act. 
C.  Apparel and Personal Appearance 
The General Counsel contends that Respondent violated the 
Act by maintaining rules which prohibit uniformed and non-
uniformed employees from wearing unauthorized pins and de-
cals.  Further the rules provide: 
 Management may discipline any employee for failure 
to comply with the dress code, which may include sending 
the employee home with loss of pay, or disciplinary action 
up to and including termination . . . . 
Uniformed employees may not wear their uniforms off 
the Hotel premises, without prior permission of manage-
ment. 
 The General Counsel citing Reno Hilton, 319 NLRB 1154 fn. 
3, 1171, 1172 (1995), contends that absent special circumstances, 
union pins, buttons, or other insignia cannot be banned by an 
employer.  Respondent contends 
that there is no evidence that 
Respondent actually prevented any employee from wearing un-
ion insignia.  Thus, Respondent argues that absent evidence of 
interfere with a protected right of employees, its rules should fit 
the special circumstances exception because it has a history of 
presenting an image of neatly uniformed and well groomed em-
ployees to the general public. 
It is well settled that absent some special circumstance, such as 
maintenance of production and discipline, safety, or preventing 

alienation of customers, employees have the protected right to 
wear union buttons at work.  See 
Republic Aviation Corp. v. 
NLRB, 324 U.S. 793, 801Œ803 (1945).   However, this employee 

right is balanced against an employer™s right to operate its busi-
ness, and an employer may limit or even prohibit the wearing of 
union pins or buttons at work if ﬁspecial circumstances exist.ﬂ  
Albertson™s, Inc.,
 272 NLRB 865, 866 (1984); 
Albertson™s, Inc.
, 319 NLRB 93 (1995).  One such special circumstance is where 

the display of union insignia may ﬁunreasonably interfere with a 
public image which the employer has established as part of its 
business plan, through appearance rules for its employees.ﬂ   
Meijer, Inc., 318 NLRB 50 (1995).  The Board has consistently 
held, however, that customer exposure to union insignia alone is 

not a special circumstance allowing an employer to prohibit dis-
play of union insignia by employees.   
In Burger King v. NLRB
, 725 F. 2d 1053 (6th Cir. 1984), the 
United States Court of Appeals for the Sixth Circuit found that 
special circumstances existed to justify the prohibition of union 
buttons where an employer enforces a policy in a consistent and 
nondiscriminatory manner.  The court found that the employer™s 
ban on unauthorized pins was consistently enforced prior to the 
employees™ union activities, and the policy was not created in 
response to union activities.   In  
United Parcel Service v. NLRB
, 41 F.3d 1068 (6th Cir. 1994), cited by Respondent, the Sixth 

Circuit found special circumstances where the employer had a 
longstanding policy regarding appearance rules for its employees 
having contact with the public.  The employees involved in 
United Parcel were covered by a collective-bargaining agree-
ment which permitted the employ
er to enforce appearance and 
uniform rules for the employees. 
Here, the policy existed prior to the recent controversy and 
was not created in response to 
union activities.  However, Re-
spondent offered no evidence of a longstanding policy regarding 
appearance rules.  Moreover, there is no evidence regarding im-
plementation of Respondent™s rules in a consistent and nondis-
criminatory manner.  Respondent knew that the Board had held 
this rule to be a violation at its sister hotel in 
Reno Hilton, 319 
NLRB 1154 (1995).  The rules do not appear to be limited to 
employees having contact with the public and are not limited to 
uniformed employees.  Accordingly, I find that Respondent has 
violated the Act by prohibiting the display of union buttons and 
insignia. The General Counsel contends that the rule against wearing 
hotel uniforms off the Hotel premises, without hotel permission 
is an excessive impediment to employee union activity.  See 
Pepsi-Cola Bottling Co.,
 301 NLRB 1008, 1019Œ1020 (1991).  
However, the rule found unlawful in 
Pepsi-Cola was promul-
gated in response to a union organization drive and specifically 

stated that employees could not engage in union activities while 
wearing company uniforms.  In th
e instant case the rule was not 
 FLAMINGO HILTON-LAUGHLIN 293promulgated in response to union activities and the rule applied 
to all off-duty activities.  Accordingly, in the absence of any 
evidence of discriminatory application of the rule, I find no viola-
tion of the Act.   
D.  The Posting of Written Notices 
Separate and apart from its no-s
olicitation/no-distribution rule, 
which will be discussed infra, Respondent maintains a policy 
requiring prior approval by Re
spondent™s management before 
any employee may post a written noti
ce on the Hotel™s premises.  
The General Counsel contends, because prior approval is re-
quired, this rule chills employee protected activities.  Respondent 
contends that it has no obligation to permit employees to post 
notices on company bulletin boards and that there is no evidence 
of interference with employee rights.   
In Honeywell, Inc.
, 262 NLRB 1402 (1982), enfd. 722 F.2d 
405 (8th Cir. 1983), the Board stated: 
 In general there is no statutory right of employees or a 
union to use an employer™s bulletin board.  However, 
where an employer permits its employees to utilize its bul-
letin boards for the posting of notices relating to personal 
items such as social or religi
ous affairs, sales of personal 
property, cards, thank you 
notes, articles, and cartoons, 
commercial notices and advertisements, or, in general, any 

non-work related matters, it ma
y not validly discriminate 
against [union messages] whic
h employees also posted. 
[262 NLRB at 1402.] 
 In Guardian Industries Corp. v. NLRB
, 49 F.3d 317 (7th Cir. 
1995), the United States Court of Appeals for the Seventh Circuit 

reversed a Board finding that an employer was required to allow 
posting of union notices because it had allowed notices advertis-
ing items for sale.  The court held that since the employer had 
only permitted limited postings on its bulletin boards about sale 
items, and had not allowed the posting of general announcements 
about meetings, it did not violate the Act when it refused to per-
mit the posting of notices for union meetings. 
In the instant case there is no evidence that Respondent 
permitted the posting of any nonwork related items.  Further, 
there is no evidence that Respondent refused employees 
permission to post any notices relating to union or protected 
concerted activity.  Thus, it appears that the General Counsel™s 
case is based on speculation that Respondent would discriminate 
against union or similar notices.  I find absent evidence of 
discriminatory enforcement, Re
spondent™s posting policy has not 
been shown
 to be unlawful.  
E.  The No-Solicitation/No-Distribution Policy 
The General Counsel alleges th
at Respondent maintained a 
discriminatory no solicitation and distribution policy.  The Ho-
tel™s no-solicitation rule, published in the employee handbook 
and posted in employee areas, reads: 
 NO SOLICITATION AND DISTRIBUTION POLICYFOR 

EMPLOYEES AND NON-EMPLOYEES 
 Persons who are not employees of Flamingo Hilton-
Laughlin are not permitted to solicit employees or distrib-
ute written material on our property at any time, except as 
provided below. 
No employee may distribute literature in work areas at 
any time or solicit another employee in any area of the Ho-
tel during his or her working 
time or during the other em-ployee™s working time.  No employee may solicit other 
employees at any time in gaming, meeting convention, ex-
hibit, or recreational areas open to guests and/or the pub-
lic. 
Working time includes all time during which an em-ployee is assigned or engaged in the performance of job 
duties, but does not include 
breaks, lunch periods during 
which time the employee is not 
assigned to or expected to 
perform any job duties.  
Non-employees who are patrons of restaurants or bars 
open to the public and off-dut
y employees may engage in 
such activities with off-duty employees, provided they act 
in a non-disruptive manner consistent with the customary 
use of those areas. 
The purpose of these rules is to prevent interference 
with and disruption of the work of our employees and is to 
maintain our operation at peak efficiency at all times for 
the convenience and benefit of our employees, our guests, 
and the public. 
 The General Counsel contends that Respondent™s rule is overly 
broad insofar as it bars nonemployees from soliciting off-duty 
employees in certain areas of the Hotel open to the public.  Re-
spondent contends that its rule is a lawful restriction on nonem-

ployees™ access to its private property.  Further, Respondent ar-
gues that there is no evidence that Respondent permitted more 
access to any other nonemployees or groups.   
The United States Supreme Court has held that union organiz-
ers may come onto an employer™s property under two limited 
circumstances to communicate with employees: first, if there are 
no other reasonably available channels of communication; and 
second, ﬁif the employer™s notice or order . . . discriminates 
against the union by allowing other distribution.ﬂ  
NLRB v. Bab-
cock & Wilcox Co.
, 351 U.S. 105, 112 (1956); 
Lechmere, Inc. v. 
NLRB, 502 U.S. 527, 535 (1992).  In 
Lechmere
, the Supreme 
Court emphasized that the inaccessibility rule was a narrow one, 
applicable only when ﬁthe location of a plant and the living quar-
ters of the employees place the employees beyond the reasonable 
efforts to communicate with them.ﬂ  502 U.S. at 539.   
In this case, there is no evidence that Respondent™s employees 
lived on the premises of the Hotel or that the employees were 
otherwise inaccessible.  Further, there is no evidence that Re-
spondent had allowed distributio
n or solicitation by any other 
nonemployees or group. Accordingly, I find that the rule did not 
unlawfully prohibit nonemployees from organizing in public 
areas.   
Secondly, the General Counsel contends that no solicitation/no 
distribution rules are overly broad insofar as they bar off-duty 
employees from soliciting other of
f-duty employees in certain 
areas of the hotel open to the public which do not constitute ﬁsell-
ing areasﬂ within the meaning of 
Marshall Field & Co.
, 98 NLRB 88 (1951), and its progeny, including but not limited to 

rest rooms, waiting rooms and exterior areas of the hotel.   
In Marshall Field
, the employer prohibited off-duty employees 
from soliciting in any areas exce
pt ﬁnonselling closed areasﬂ 
from which the public was excluded.  The Board held that this 
prohibition was overbroad.  The Board distinguished between 
areas of the store open to the public and the narrower category of 
the sales floor.  98 NLRB at 89Œ92.  ﬁWe do not believe, how-
ever, that solicitation in areas not used for selling purposes 
amounts to an undue interference with store business even 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 294though customers may be present in such places.ﬂ  98 NLRB at 
92. The Board has long held that gambling casino and hotel facili-
ties, such as those operated by Respondent, are analogous to 
retail stores for purposes of considering the validity of enforce-
ment of no-solicitation/no-distribu
tion rules in asserted working 
areas.  
Dunes Hotel
, 284 NLRB 871, 875 (1987); 
Barney™s Club
, 227 NLRB 414 (1976).  From this, it is clear that the working 
areas of a gaming establishment, such as operated by Respon-
dent, encompass the gambling areas of the casino and adjacent 
aisles and corridors, areas which the Board equates to the selling 
area of a retail store, but exclude the public bars and restaurants.  

Harolds Club
, 267 NLRB 1167 (1983); 
Barney™s Club
, supra at 
417.  Further, just as in a retail store where there are other areas, 

including the public restrooms, in which distributions of literature 
have no affect upon the business of the store and may be under-
taken, there are areas of a gambling establishment in which off-
duty employee distributions of literature clearly have no adverse 
effect upon the main business 
of the facilityŠthe operation of 
games of chance.  I do not believe that Respondent may legiti-

mately interfere with distribution and solicitation in the public 
nonselling areas of the gaming complex.  On this point, specifi-
cally analogous to the 
Marshall Field & Co.
 case, an outside 
private street, which was open to the public for pedestrian use 
and as to which the Board could discern ﬁno cogent reason for 
denying employees the right to solicit . . . for union member-
ship,ﬂ are the outside areas, including the parking lots of Respon-
dent™s facility, as to which there 
is no record evidence that off-
duty employee distributions of literature in these areas had any 
detrimental effect upon Respondent™s gaming operations or the 
passage of patrons through the a
ffected entrances.  Moreover, 
while counsel for Respondent argues that the parking lots are 

working areas given that work ta
sks are performed there by secu-
rity personnel, valet parkers, co
urtesy bus drivers, maintenance 
personnel, gardeners, and housekeeping employees, a similar 
contention was summarily rejected by the Board as one ﬁ that can 
be asserted by every company, thus effectively destroying the 
right of employees to distribute li
terature.  Some work tasks . . . 
are performed at some time in almost every area of every com-
pany.ﬂ  
United States Steel Corp.
, 223 NLRB 1246, 1248 (1976).     
In Harold™s Club
, the Board permitted solicitation in a public 
bar, despite the fact that it was a ﬁworking areaﬂ for cocktail em-
ployees and a public area open to guests.  In this case, off-duty 
employees are permitted to socia
lize with nonemployees as pa-
trons.  The Board has held that employers may not prohibit off-
duty employee solicitation and distribution if the employees are 
permissibly present at the Hotel while off-duty.  See 
Harvey™s 
Wagon Wheel
, 271 NLRB 306, 316 (1984); 
Mandarin
, 221 
NLRB 264, 264 (1975).  The ban on solicitation in all public 

areas, including nonselling areas, is therefore unlawful.  See 
Dunes Hotel
, 284 NLRB at 876Œ878.   
F.  Rules Against  Derogat
ory and Disruptive  Behavior 
The General Counsel further 
challenges disciplinary rules 
which prohibit disruptive conduct such as insubordination, de-
rogatory behavior, harassment, profanity, threats, fighting, and 
horseplay.  Respondent argues that there is no evidence that the 
rules were discriminatorily enforced or that the rules were prom-
ulgated in response to union activity.  Respondent argues that the 
General Counsel is alleging a vi
olation on speculation that Re-
spondent might interfere with empl
oyee rights.  The rules at issue 
prohibit:   
 Insubordination, derogatory behavior towards man-
agement personnel, refusal of
 job assignments, or harass-ment of another employee or guest . . . . 
Making false, vicious, profane,
 or malicious statements 
regarding another employee, guest, patron, or the Hotel it-
self. 
 In Southern Maryland Hospital Center
, 293 NLRB 1209 
(1989), the hospital maintained a rule which prohibited ﬁmali-

cious gossip or derogatory attacks on fellow employees, patients, 
physicians or hospital representatives.ﬂ  The Board held that a 
prohibition on malicious gossip was lawful.  However, the Board 
held that the prohibition of derogatory attacks on hospital repre-
sentatives was a violation of Section 8(a)(1).  The Board rea-
soned that the term  ﬁderogatoryﬂ meant ﬁexpressive of low esti-
mation or reproach . . . disparaging, detracting, degrading, depre-
catory.ﬂ  Thus, the Board held that an assertion that an employer 
overworks or underpays its empl
oyees, which would constitute 
the most elementary kind of union propaganda, could reasonably 

be regarded as ﬁderogatoryﬂ toward the employer.  The United 
States Court of Appeals for the Fourth Circuit enforced the Board 
decision explaining that ﬁby permitting the punishment of em-
ployees for speaking badly about hospital personnel, the em-
ployer failed to determine the area of permissible conduct in a 
manner clear to employees and thus caused employees to refrain 
from engaging in protected activities.
ﬂ  Further, the court stated 
that ﬁthe values of free speech and union expression outweigh 
employer tranquility in this instance.  
NLRB v. Southern Mary-
land Hospital Center
, 916 F.2d 932, 940 (4th Cir. 1990). 
In Cincinnati Suburban Press
, 289 NLRB 966 (1988), the 
Board held that employers may proscribe ﬁmaliciously falseﬂ 

statements, but may not proscribe and punish for publication of 
false statements.  Punishing employees for distributing merely 
ﬁfalseﬂ statements fails to define the area of permissible conduct 
in a manner clear to employees and thus causes employees to 
refrain from engaging in protected activities. 
Thus, in the instant case, to the extent that the Hotel™s rule 
against derogatory behavior prohibits permissible union propa-
ganda, that is ﬁmerely falseﬂ or inhibits truthful propaganda, the 
rule violates Section 8(a)(1) of 
the Act.  Further, Respondent™s 
rules to the extent that they that prohibit false statements in addi-
tion to vicious, profane, and malicious statements violate Section 
8(a)(1) of the Act. 
Respondent™s rules further provide: 
 Failure to have or maintain in management™s sole 
judgment, satisfactory attitude 
. . .  and/or relationships with other guests, employees, including supervisors. 
 The General Counsel contends that a requirement that em-
ployees maintain a ﬁsatisfactory attitudeﬂ is unlawful as that term 
could reasonably be interpreted as prohibiting permissible union 
propaganda.  However, there is no evidence that the rule was ever 
enforced in such a manner.  Ther
e can be no doubt that an em-
ployer in a service industry may 
require that employees maintain 
a satisfactory attitude.  There is no basis to presume or speculate 
that the term satisfactory attitude would be used to discriminate 
against pro-union employees.    
Simplex Wire & Cable Co.
, 313 NLRB 1311 (1994), cited by 
the General Counsel is inapposite.  In 
Simplex, an acting supervi-
sor maintained a list of employ
ees perceived to have negative 
attitudes.  There were rumors in the plant that the list contained 
the names of union supporters and that one of the employees had 
 FLAMINGO HILTON-LAUGHLIN 295been terminated because he was on the list.  The Board found that 
the employer could not lawfully prohibit employees from dis-
cussing that list.  The case did not deal with a rule requiring a 
satisfactory attitude or a rule prohibiting a bad attitude.   
The General Counsel contests Respondent™s rules against abu-
sive or foul language and disorderly conduct such as fighting, 
horseplay etc. 
 Using loud, abusive or foul language. 
Disorderly conduct in the Hotel, including fighting, 
horseplay, threatening, insulting, abusing, intimidating, 
coercing or interfering with any guests, patrons, or em-
ployees. 
 In Linn v. United Plant Guards
, 383 U.S. 53 (1966), the 
United States Supreme Court held that propaganda during a un-
ion campaign is protected and does not lose the protection of the 
Act even when it includes ﬁintemperate, abusive and inaccurate 
statementsﬂ during attempts to organize employees.  In 
Great 
Lakes Steel
, 236 NLRB 1033, 1036Œ1037 (1978), the Board held 
that a rule prohibiting distribution of literature which was ﬁlibel-
ous, defamatory, scurrilous, abusiv
e or insulting or any literature 
which would tend to disrupt order, discipline or production 

within the plantﬂ was unlawful.  The rule was held to unlawfully 
inhibit Section 7 activity.  In the instant case, because the rules do 
not define abusive or insulting language or conduct, under 
Great 
Lakes Steel
, the rules could reasonably be interpreted as barring 
lawful union organizing propaganda. 
G.  Off-Duty Misconduct 
The General Counsel contends that the rule proscribing off-
duty misconduct is ambiguous and broad enough to include em-

ployees™ protected concerted activity which may be critical of the 
Hotel.  The handbook prohibits ﬁoff-duty misconduct that mate-
rially and adversely affects job performance or tends to bring 
discredit to the Hotel.ﬂ 
In Cincinnati Suburban Press
, 289 NLRB 966 fn. 2 (1988), an 
employee was discharged for publishing an article critical of his 
employer.  The article was written and published during ongoing 
union organizing efforts.  The Board held that even though the 
employee may be acting alone, an employee attempting to form, 
join, or assist a labor organization is nevertheless protected by the 
Act.  The Board held a rule pr
ohibiting improper or unseemly 
conduct unlawful because it could well have caused employees to 

refrain from engaging in protected activities.  The Board stated, 
ﬁRespondent may adopt rules in which the content of the rules is 
necessary to the credibility of th
e institution and/or the quality of 
its product, and the rules themselves are narrowly tailored, un-

ambiguous, and designate the cat
egory of employees to whom 
the rules are applicable; provided, however, that such rules do not 

improperly impinge on the relevant rights of the affected em-
ployees.ﬂ  Id. at fn. 2. 
In the instant case, the rule fails
 to define the areas of permis-
sible and impermissible conduct.  Thus, employees could rea-
sonably refrain from Section 7 activ
ity in order to comply with 
the rule. Accordingly, I find that th
is rule violates Section 8(a)(1) 
of the Act.  H.  Patronizing the Hotel 
The General Counsel contends that the rule proscribing patron-
izing the public dining rooms, bars, cocktail lounges, guest 

rooms, shops, or other guest fac
ilities without prior permission of 
the employees™ department manager violates the Act.   
In a companion case, 
Reno Hilton
, Cases 32ŒCAŒ15310 and 
32ŒCAŒ15512 the evidence showed that notwithstanding this 
rule, Respondent™s employees were invited and encouraged to 
use the Hotel™s public facilities. 
 However, in the instant case no evidence was produced to show th
e enforcement or application of 
this rule.   In Westinghouse Electric Corp.
, 204 NLRB 78 (1975), off-
duty employees ignored a rule requiring the employer™s permis-
sion to be on the premises outside working hours.  The Board 
held the assertion that employees do not require their employer™s 
permission to exercise their rights under Section 7 demonstrates a 
misconception of the right involved.  The right at issue is not 
employee access to an employer™s premises for organizational 
purposes, but rather the right of an employee to nondiscrimina-
tory treatment.  The nondiscriminatory enforcement of an unam-
biguous rule against union adherents is not an unfair labor prac-
tice unless the rule itself is unlawful. 
In Tri-County Medical Center
, 222 NLRB 1089 (1976), the 
Board held that a no-access rule concerning off-duty employees 
will be deemed valid if it: (1) limi
ts access solely with respect to 
the interior of the plant and other working areas; (2) is clearly 
disseminated to all employees; and (3) applies to off-duty em-
ployees seeking access to the plant for any purpose and not just to 
those employees engaging in union activities.  Finally, except 
where justified by business reasons, a rule which denies off-duty 
employees entry to parking lots, gates, and other outside non-
working areas will be found invalid. 
Respondent™s rule does not comply with the guidelines of 
Tri-
County Medical Center
.  The policy is included in the employee 
handbook which is given to all employees.  However, the rule 

applies to public bars and restaurants, and guest rooms located 
inside the facility in addition to the gaming areas.  There is no 
evidence as to how the rule was 
enforced.  However, the other 
rules imply that employees are in
vited and encouraged to patron-ize the Hotel™s restaurants, bars 
and showrooms.  I find that the 
requirement of prior permission could well have the effect of 
inhibiting employee protected concerted activities.  I further find that Respondent has not established a business justification for its 
rule. See 
Harolds Club, 
267 NLRB 1167 (1983
); Harvey™s 
Wagon Wheel
, 271 NLRB 306, 316 (1984);  
The Mandarin
, 221 
NLRB 264 (1975).  
REMEDY Having found Respondent engaged in certain unfair labor 
practices, I shall recommend that it be ordered to cease and desist 

therefrom and take certain affirmative action to effectuate the 
purposes and policies of the Act. 
CONCLUSIONS OF 
LAW 1. Respondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent violated Section 8(a)(1) of the Act by maintain-
ing rules which: (a) limit its employees™ right to discuss wages 
and working conditions; (b) limiti
ng its employees™ rights to wear 
uniforms or curtailing their unio
n activity; (c) prohibit the wear-
ing of union insignia;  (d) prohibit off-duty employees from so-
licitations and distributions in p
ublic areas of its facility other 
than gaming areas; (e) prohibit ﬁfalse, vicious, or profaneﬂ state-
ments and ﬁderogatoryﬂ conduct without clearly indicating to 
employees the parameters of permissible and impermissible con-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 296duct; (f)  prohibit conduct which tends to bring discredit to the 
Hotel without clearly indicating to
 employees the parameters of 
permissible and impermissible conduct; and (g) require off-duty 

employees, encouraged to patronize the Hotel™s restaurants and 
entertainment areas, other than gaming areas, to obtain permis-

sion before patronizing such nongaming areas.   
4. Respondent did not otherwise violate Section 8(a)(1) of the 
Act as alleged in the complaint.  
[Recommended Order omitted from publication.] 
 